Simmons, 0. J.
1. While upon the trial of a criminal case it is ordinarily the duty of the judge, whether requested to do so or not, to give in charge to the jury the rule respecting the degree of certainty required to sustain a conviction where circumstantial evidence is alone relied upon, yet where the evidence even though circumstantial is full and satisfactory, without serious conflict, and clearly shows the guilt of the accused, a failure to so charge will not require the grant of a new trial.
2. The evidence not only authorized the verdict, but the one rendered is the most favorable that could have been rendered consistently with the evidence and the right inferences deducible therefrom.

Judgment affirmed.


All the Justices concurring.